DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 (with its dependent claims) and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For instance, claim 1 recites the limitation "the two sides of the connection electrode" in line 19. However, there is no antecedent limitations of "two sides of the connection electrode" prior the claimed limitations of "the two sides of the connection electrode". As such there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriwaki (US 2014/0092354 A1).
With respect to claim 1, Moriwaki discloses, in Figs.20-22, an array substrate, comprising: a base substrate (21) (see Par.[0110] wherein substrate 21 is disclosed); a first conductive pattern (30e) on the base substrate (21) (see Par.[0286] wherein wiring 30e is disclosed); an insulating layer (51a) on a side/(upper surface side) of the first conductive pattern (30e) away from the base substrate (21), wherein a via hole structure is in the insulating layer (51a) (see Par.[0197]-[0198] wherein insulating film 51a is disclosed; see Par.[0236] wherein insulating film 51 via is disclosed); a second conductive pattern/(extended portion of nearest lower wiring 69) on a side of the insulating layer (51a) away from the base substrate (21), wherein the second conductive pattern (69) is electrically connected with the first conductive pattern (30e) at the via hole structure (see Par.[0259] wherein nearest lower wiring layer 69 comprising extended portion and portion within via is disclosed); a protective pattern (51b) on the side of the first conductive pattern (30e) away from the base substrate (21) (see Par.[0286], [0289], [0291], [0293], [0294] wherein insulating layers 51a, 51b are disclosed); wherein an orthographic projection of the protective pattern (69) on the base substrate (21) at least partially overlaps an orthographic projection of the via hole structure on the base substrate (21) (see Figs.20-22 wherein orthogonal projection of 69 overlaps with that of via in insulating layer 51a); and a connection electrode/(portion of nearest lower wiring 69 overlaps with via); wherein the connection electrode (69) is partly in the via hole structure of the insulating layer (51a) and is electrically connected with the second conductive pattern (69) and the first conductive pattern (30e); the connection electrode (69) has a groove structure, and the protective pattern (51b) is inside the groove structure of the connection electrode (69), and an upper surface of the protective pattern (51b), an upper surface of the connection electrode (69), and an upper surface of the second conductive pattern (69) are coplanar/(within same plane) with each other (see Figs.21-22a wherein wiring 69 and insulating layer 51b are within the same plane of the cross-sectional plane shown and therefore are coplanar); the second conductive pattern (69) and the connection electrode (69) are integral with each other (see Figs.21-22a wherein wiring portions as define are in one piece (i.e. integral)); both of the two sides of the connection electrode (69) overlaps the insulating layer (51a), and the orthographic projection of the connection electrode (69) on the base substrate is larger than the orthographic projection of the via hole structure on the base substrate (21).
With respect to claim 2, Moriwaki discloses, in Figs.20-22, the array substrate, wherein the protective pattern (51b) is a photoresist/(photo sensitive material) pattern (see Par.[0262] wherein organic insulating films 51a, 51 are formed of a photosensitive resin).
With respect to claim 9, Moriwaki discloses, in Figs.20-22, the array substrate, comprising a display region and a peripheral region, wherein the first conductive pattern (30e), the insulating layer (51a), the second conductive pattern (69), the connection electrode (69) and the protective pattern (51b) are at least in the peripheral region (see Par.[0292] wherein FIG. 22(a) illustrates a terminal area in a frame region, and FIG. 22(b) illustrates a peripheral circuit section in the frame region).
With respect to claim 10, Moriwaki discloses, in Figs.20-22, the array substrate, wherein the peripheral region further comprises a flexible circuit board (70) or an integrated circuit board (see Par.[0298] wherein ); the second conductive pattern is electrically connected with the flexible circuit board or the integrated circuit board (see Fig.22, Par.[0298] wherein FPC board 70 is disclosed).
With respect to claim 20, Moriwaki discloses, in Figs.20-22, a display device, comprising an array substrate, wherein the array substrate comprises: a base substrate (21) (see Par.[0110] wherein substrate 21 is disclosed); a first conductive pattern (30e) on the base substrate (21) (see Par.[0286] wherein wiring 30e is disclosed); an insulating layer (51a) on a side/(upper surface side) of the first conductive pattern (30e) away from the base substrate (21), wherein a via hole structure is in the insulating layer (51a) (see Par.[0197]-[0198] wherein insulating film 51a is disclosed; see Par.[0236] wherein insulating film 51 via is disclosed); a second conductive pattern/(extended portion of nearest lower wiring 69) on a side of the insulating layer (51a) away from the base substrate (21), wherein the second conductive pattern (69) is electrically connected with the first conductive pattern (30e) at the via hole structure (see Par.[0259] wherein nearest lower wiring layer 69 comprising extended portion and portion within via is disclosed); a protective pattern (51b) on the side of the first conductive pattern (30e) away from the base substrate (21) (see Par.[0286], [0289], [0291], [0293], [0294] wherein insulating layers 51a, 51b are disclosed); wherein an orthographic projection of the protective pattern (69) on the base substrate (21) at least partially overlaps an orthographic projection of the via hole structure on the base substrate (21) (see Figs.20-22 wherein orthogonal projection of 69 overlaps with that of via in insulating layer 51a); and a connection electrode/(portion of nearest lower wiring 69 overlaps with via); wherein the connection electrode (69) is partly in the via hole structure of the insulating layer (51a) and is electrically connected with the second conductive pattern (69) and the first conductive pattern (30e); the connection electrode (69) has a groove structure, and the protective pattern (51b) is inside the groove structure of the connection electrode (69), and an upper surface of the protective pattern (51b), an upper surface of the connection electrode (69), and an upper surface of the second conductive pattern (69) are coplanar/(within same plane) with each other (see Figs.21-22a wherein wiring 69 and insulating layer 51b are within the same plane of the cross-sectional plane shown and therefore are coplanar); the second conductive pattern (69) and the connection electrode (69) are integral with each other (see Figs.21-22a wherein wiring portions as define are in one piece (i.e. integral)); both of the two sides of the connection electrode (69) overlaps the insulating layer (51a), and the orthographic projection of the connection electrode (69) on the base substrate is larger than the orthographic projection of the via hole structure on the base substrate (21).
Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sun et al. (US 2016/0259191 A1 hereinafter referred to as “Sun”).
With respect to claim 1, Sun discloses, in Fig.3, an array substrate, comprising: a base substrate (1) (see Par.[0051] wherein substrate 1 is disclosed); a first conductive pattern (6) on the base substrate (1) (see Par.[0054] wherein metal electrode 6 is disclosed); an insulating layer (7) on a side/(upper surface) of the first conductive pattern (6) away from the base substrate (1), wherein a via hole structure is in the insulating layer (7) (see Par.[0087] wherein color resist layer 7 is disclosed; it is submitted that, inherently, colorless/colored resist is of organic insulating material (e.g. Luo et al. US 2018/0197898 A1 in Par.[0158])); a second conductive pattern/(extended portion of 9) (9) on a side of the insulating layer (7) away from the base substrate (1), wherein the second conductive pattern (9) is electrically connected with the first conductive pattern (6) at the via hole structure (see Par.[0087] wherein electrode 9 is disclosed); a protective pattern (10) on the side of the first conductive pattern (6) away from the base substrate (1) (see Par.[0061] wherein organic material layer 10 is disclosed); wherein an orthographic projection of the protective pattern (10) on the base substrate (1) at least partially overlaps an orthographic projection of the via hole (81) structure on the base substrate (1) (see Fig.3); and a connection electrode/(portion of 9 within and overlaps extremities of via 81) (9); wherein the connection electrode (9) is partly in the via hole (81) structure of the insulating layer and is electrically connected with the second conductive pattern (9) and the first conductive pattern; the connection electrode (9) has a groove structure, and the protective pattern (10) is inside the groove structure of the connection electrode (9), and an upper surface of the protective pattern (10), an upper surface of the connection electrode (9), and an upper surface of the second conductive pattern (9) are coplanar with each other; the second conductive pattern and the connection electrode are integral with each other; both of the two sides of the connection electrode overlaps the insulating layer, and the orthographic projection of the connection electrode on the base substrate is larger than the orthographic projection of the via hole structure on the base substrate (see Fig.3).
With respect to claim 20, Sun discloses, in Fig.3, a display device, comprising an array substrate, wherein the array substrate comprises: a base substrate (1) (see Par.[0051] wherein substrate 1 is disclosed); a first conductive pattern (6) on the base substrate (1) (see Par.[0054] wherein metal electrode 6 is disclosed); an insulating layer (7) on a side/(upper surface) of the first conductive pattern (6) away from the base substrate (1), wherein a via hole structure is in the insulating layer (7) (see Par.[0087] wherein color resist layer 7 is disclosed; it is submitted that, inherently, colorless/colored resist is of organic insulating material (e.g. Luo et al. US 2018/0197898 A1 in Par.[0158])); a second conductive pattern/(extended portion of 9) (9) on a side of the insulating layer (7) away from the base substrate (1), wherein the second conductive pattern (9) is electrically connected with the first conductive pattern (6) at the via hole structure (see Par.[0087] wherein electrode 9 is disclosed); a protective pattern (10) on the side of the first conductive pattern (6) away from the base substrate (1) (see Par.[0061] wherein organic material layer 10 is disclosed); wherein an orthographic projection of the protective pattern (10) on the base substrate (1) at least partially overlaps an orthographic projection of the via hole (81) structure on the base substrate (1) (see Fig.3); and a connection electrode/(portion of 9 within and overlaps extremities of via 81) (9); wherein the connection electrode (9) is partly in the via hole (81) structure of the insulating layer and is electrically connected with the second conductive pattern (9) and the first conductive pattern; the connection electrode (9) has a groove structure, and the protective pattern (10) is inside the groove structure of the connection electrode (9), and an upper surface of the protective pattern (10), an upper surface of the connection electrode (9), and an upper surface of the second conductive pattern (9) are coplanar with each other; the second conductive pattern and the connection electrode are integral with each other; both of the two sides of the connection electrode overlaps the insulating layer, and the orthographic projection of the connection electrode on the base substrate is larger than the orthographic projection of the via hole structure on the base substrate (see Fig.3).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, prior art of record cited on PTO-892, teaches all the claimed limitations of claims 1 and 20 in the manner as presented above.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the current rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818